TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00383-CR
                                       NO. 03-08-00384-CR
                                       NO. 03-08-00385-CR



                                     Tony Ramirez, Appellant

                                                 v.

                                    The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
                     NOS. CR-91-248, CR-05-672 & CR-92-040
             HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Tony Ramirez seeks to appeal orders of the Texas Court of Criminal Appeals

denying or dismissing his post-conviction applications for writ of habeas corpus in these causes.

See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2007).

               Article 11.07 establishes the exclusive procedure by which a person in custody

following a felony conviction may seek relief from a felony judgment imposing a penalty other than

death. Id. §§ 1, 5. Article 11.07 does not provide for an appeal from the court of criminal appeals’s

denial of relief. Moreover, this Court’s appellate jurisdiction does not extend to the judgments,

orders, and rulings of the court of criminal appeals. See Tex. Const. art. V, § 6; Tex. Code Crim.

Proc. Ann. art. 4.03 (West 2005).
              The appeals are dismissed for want of jurisdiction.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: July 18, 2008

Do Not Publish




                                               2